              Case 2:16-cr-00279-TSZ Document 88 Filed 01/19/21 Page 1 of 2



 1                                                                 The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   UNITED STATES OF AMERICA,                           NO. CR16-00279TSZ

11                                  Plaintiff,
                                                         ORDER GRANTING
12      v.                                               DEFENSE COUNSEL’S MOTION TO
                                                         WITHDRAW AND APPOINMENT OF
13   DAJUAN SMITH,                                       NEW COUNSEL

14                                  Defendant.

15

16
              THIS MATTER comes before the Court on the motion of defense counsel to withdraw
17
     as counsel of record for Dajuan Smith in the above-referenced cause number.
18
              The Court finds that good cause exists for the withdrawal of Michele Shaw and
19
     appointment of new counsel in this case.
20
              IT IS HEREBY ORDERED that the above-referenced motion, docket no. 86, is
21
     GRANTED, and Michele Shaw is granted leave to withdraw as counsel for defendant Dajuan
22
     Smith;
23
                                                                           MICHELE SHAW, P.S.
      ORDER GRANTING                                                               Attorney at Law
                                                                                 2125 Western Ave #330
      DEFENSE COUNSEL’S MOTION                                                     Seattle, WA 98121
      TO WITHDRAW AND APPOINTMENT                                                  Bus (206) 448-9612
      OF NEW COUNSEL- 1                                                            Fax (206) 319-5473
                                                                              michele@micheleshawlaw.com
            Case 2:16-cr-00279-TSZ Document 88 Filed 01/19/21 Page 2 of 2



 1          IT IS FURTHERED ORDERED that the CJA Administrator shall appoint new

 2   counsel to represent Mr. Smith; and

 3          IT IS FURTHERED ORDERED that the hearing scheduled for January 21, 2021, at

 4   10:00 a.m., is STRICKEN, and new defense counsel and counsel for the Government shall

 5   meet and confer and file, within seven (7) days after new defense counsel appears in this

 6   matter, a Joint Status Report indicating when the above-referenced hearing should be reset.

 7

 8          DONE this 18th day of January, 2021.


                                                         A
 9

10
                                                         Thomas S. Zilly
11                                                       United States District Judge

12

13

14   Presented by:

15
       s/ Michele Shaw
     Michele Shaw, WSBA #19561
16
     Law Office of Michele Shaw
     2125 Western Ave, #330
17
     Seattle, WA 98121
     Telephone (206) 448-9612
18
     Fax (206) 319-5473
     Email: michele@micheleshawlaw.com
19

20

21

22

23
                                                                           MICHELE SHAW, P.S.
      ORDER GRANTING                                                                Attorney at Law
                                                                                  2125 Western Ave #330
      DEFENSE COUNSEL’S MOTION                                                      Seattle, WA 98121
      TO WITHDRAW AND APPOINTMENT                                                   Bus (206) 448-9612
      OF NEW COUNSEL- 2                                                             Fax (206) 319-5473
                                                                               michele@micheleshawlaw.com
